Citation Nr: 0119730	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-04 532	)	DATE
	)
	)


THE ISSUE

Whether a November 1999 Board decision denying the veteran's 
claim for service connection for left acoustic neuroma 
contains clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The moving party served on active duty from December 1966 to 
September 1970.  

The moving party has submitted a motion that the Board revise 
its November 1999 decision denying his claim for service 
connection for left acoustic neuroma.  He maintains the 
decision contains clear and unmistakable error (CUE).






FINDING OF FACT

The moving party has not set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the November 1999 Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
November 1999 Board decision based on CUE have not been met, 
the motion must be dismissed without prejudice to refiling.  
38 C.F.R. § 20.1404 (2000); Disabled Am. Veterans v. Gober, 
234 F.3d 682 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In a November 1999 decision, the Board denied the moving 
party's appeal for service connection for an acoustic 
neuroma.  The moving party had contended that the acoustic 
neuroma was a result of inservice exposure to radiation.  The 
core of the Board's reasoning was that VA experts, service 
department professionals, and other scientific experts had 
concluded that it was unlikely that the moving party's 
acoustic neuroma was related to radiation exposure in 
service.

In a letter dated in December 1999, the moving party claimed 
that the November 1999 Board decision contained clear and 
unmistakable errors.  The moving party's writing is not 
clear, but his main contentions appear to be as follows: 1)  
That brain and central nervous system tumors were considered 
carcinogenic prior 1988; and 2) that the United States Air 
Force estimates of the amount of radiation he was exposed to 
during service were inaccurate and deeply flawed, and based 
on personal assumptions, speculations, and hearsay, rather 
than upon personal knowledge or material and relevant factual 
documentation of record concerning his actual service 
radiation exposure.  

In February 2000, the Board exercised its discretion to deny 
the moving party's motion for reconsideration of its November 
1999 decision.

In April 2000, the Board received from the moving party a 
letter disagreeing with the Board's decision not to 
reconsider his case.  He enclosed three opinions, one from a 
medical doctor, one from a physician, and one from an 
associate professor, that he believed supported 
reconsideration of his case.  He contended that he had 
identified three obvious errors of fact, "less than 100 
microcurie total activity," "no transuranic species 
present," and "no internal contamination."  He described 
these as "known intentional false facts provided by the USAF 
in adjudication of my claim."  (He had sought correction of 
his Air Force service department records to reflect a higher 
level of inservice radiation exposure.)  He strongly 
questioned the methodology used in assessing the level of his 
inservice exposure to radiation.   He requested that "[i]f 
the BVA truly used the true facts, but provided me with the 
fictional, then please provide me copies of the actual 
documents used, or in the alternative, consider the absence 
as an offer of proof of clear and unmistakable error in the 
record of fact."

In October 2000, the moving party submitted a report from Mr. 
R.C., supporting the moving party's claim.  The report 
consists of a 67-page report, 3 appendices, and three volumes 
of documents referred to in the report's chronological 
biography.  At the outset, Mr. R.C. asserted that he was not 
he was not a qualified physicist, health physicist, radiation 
worker or health care worker.  He stated that his purpose, as 
a professional peer of the moving party's, was merely to 
establish that there are sufficient reasons to conclude that 
the case needed to be completely reviewed again from scratch, 
in its entirety, by qualified professionals in the relevant 
fields who could competently determine the actual or worst 
case possible facts of his case by reason of their training 
and experience.  The focus of the report appears to be 
identifying flaws in the Air Force's determination as to how 
much radiation exposure the moving party received during 
service.  Mr. R.C.'s credentials include a Masters of Science 
degree in electrical engineering from Stanford University.

In March 2001, the Board received a letter from the moving 
party regarding his submission of Mr. R.C.'s findings to the 
Air Force Board for Correction of Military Records (AFBCMR).  
The January 2001 response from the AFBCMR, enclosed with the 
moving party's letter to the Board, informed him that in 
comparison to the information previously available to the Air 
Force, his submission contained no evidence meeting the 
criteria for reconsideration of his appeal before the AFBCMR.  
In his letter to the Board of Veterans' Appeals, the moving 
party contended that the AFBCMR letter reflected that the Air 
Force was aware that a greater ionizing dose estimate was 
plausible.

Analysis

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
(Emphasis added.)  38 C.F.R. § 20.1403(a) (2000).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
For Board decisions issued on or after July 21, 1992, the 
record that existed when that decision was made includes 
relevant documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b). 

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

Examples of situations that are not clear and unmistakable 
error are as follows:  (1) Changed diagnosis -- A new medical 
diagnosis that ``corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist -- The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence -- A disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).

CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran;  the name of the moving party if other than the 
veteran;  the applicable Department of Veterans Affairs file 
number;  and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a) (2000).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.

In Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), the United States Court of Appeals for the Federal 
Circuit affirmed the Board's Rules of Practice as to CUE 
claims with the exception of one provision in 38 C.F.R. 
§ 20.1404(b) .  The Federal Circuit determined that where a 
moving party failed to state a legally sufficient claim of 
CUE, his claim should be dismissed without prejudice to 
refilling rather than denied.  

After review of the moving party's communications, the Board 
finds that it cannot extract a legally sufficient CUE 
argument from the pleadings, short of an attempt to 
artificially manufacture such an argument by a highly 
subjective reading of the pleadings.  Such an exercise would 
effectively transfer the burden of submitting a CUE argument 
from the moving party to the Board in contravention of the 
law and regulations.  Any argument that the Board could 
fabricate in this manner would merely be refuted in its 
decision.  The Board's rephrasing and restructuring of the 
moving party's deficient arguments solely for the purpose of 
refuting them would pose serious issues of unfairness, 
especially in the context of a CUE claim decided on the 
merits, which may not thereafter be revisited, reopened, 
readjudicated, etc., by the Board absent an order from a 
reviewing court. 

The moving party has contended that the Air Force 
underestimated the amount of radiation he was exposed to 
during service, and that VA has under-estimated the risk of 
an acoustic neuroma presented by inservice exposure to 
radiation.  He also appears to contend that the Board and the 
Air Force have engaged in intentional falsification or 
obfuscation of the facts in his case.  

The basis for these arguments appears to be a misreading of 
the criteria for CUE.  By definition, CUE is based upon the 
facts and the law as they were known to exist at the time of 
the decision.  Thus, a challenge on the basis of CUE can not 
be mounted by submitting additional evidence that was not of 
record before the Board at the time the decision was entered.  
Arguments concerning alleged intentional misrepresentation or 
obfuscation go to the weighing of the probative value of the 
evidence.  The weighing of the evidence is also not a valid 
basis for a challenge on the basis of CUE.  The Board finds 
there was evidence to support the Board's conclusions in 
November 1999.  Arguments that a different result would have 
emerged from a different weighing of that evidence, or that 
after the Board's decision additional evidence would support 
a different decision can not, as a matter of law, rise to the 
level of a valid claim of CUE.
 
Pursuant to § 20.1404(b), the motion alleging CUE in a prior 
Board decision must set forth clearly and specifically the 
alleged clear an unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.

In sum, the pleadings do not constitute a sufficiently 
specific and clear CUE claim.  In order to avert the 
deficiency in the regulations noted by the Federal Circuit in 
Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), this matter is dismissed, without prejudice to 
refiling of a sufficiently specific and clear CUE claim in 
the future.  

Claims Development

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board has reviewed the potential applicability to this 
case of the development provisions of the VCAA.  A Board CUE 
claim presents an unusual analysis in relation to the VCAA, 
since a Board CUE claim is to be decided on the basis of the 
evidence in the claims file as of the date of the Board 
determination, with the possible exception of decisions 
issued on or after July 21, 1992, for which the record that 
existed when the decision was made is deemed to include 
relevant documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. § 20.1403(b).  
In the present case, there is no indication that there is 
additional information not associated with the claims file 
that would be relevant to adjudication of the moving party's 
Board CUE claims.

With respect to the notice provisions of the VCAA, the moving 
party received notice of the location of the CUE regulations 
in the Code of Federal Regulations in a letter from the Board 
to the moving party dated in March 2000, and was urged to 
review them.  The applicable regulations, set forth in this 
decision, are very specific as to how he can substantiate his 
claim.

The Board acknowledges that a portion of the regulations - 
that part of 38 C.F.R. § 20.1404(b) which states that failure 
of the claimant to provide specific allegations will result 
in denial of his claim - has since been rendered invalid by 
the Federal Circuit, as discussed above.  Therefore, as noted 
above, in light of the moving party's failure to provide 
sufficiently specific and clear allegations, the Board will 
dismiss the claim without prejudice to refiling, rather than 
deny the claim for failure to provide specific allegations.  
This action is not prejudicial to the claimant since it is 
more favorable than the disposition dictated by the 
regulation in effect prior to the decision of the Federal 
Circuit. 
 
The Board suggests that a representative or attorney could 
advise the moving party further as to the possible merits of 
his claim, and could assist him in constructing a 
sufficiently specific and clear Board CUE motion. 



ORDER

The motion to revise the November 1999 Board decision denying 
the moving party's claim for service connection for left 
acoustic neuroma, based on clear and unmistakable error 
(CUE), is dismissed without prejudice.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



